Tenney, J.
The petition is for a writ to quash the record of the proceedings of the County Commissioners, in the attempt to exercise their appellate power, in the approval and allowance of the way, particularly described in *301the petition, as laid out by the selectmen of the town of Guilford, on the ground, that the record discloses no jurisdiction in the Commissioners, to commence proceedings in the matter; and hence, that they are void. Small v. Pennell, 31 Maine, 267.
By R. S.,, c. 25, § 29, no town or private way shall be established as laid out or altered, until such laying out or alteration, with the boundaries and admeasurements of the same, shall have been reported to the town, and accepted and allowed, at some meeting of the inhabitants, regularly named and notified therefor; nor unless such laying out or alteration, with the boundaries and admeasurements aforesaid, shall have been filed with the town clerk, seven days at least before such meeting.
It cannot be supposed that it was designed, the filing of the laying out or alteration, as described in the section quoted, is alone sufficient to authorize the establishment of such town or private way, if the way in general terms should be accepted, unless the laying out, or alteration with the boundaries and admeasurements of the same, had been, previous to the acceptance, reported to the town. Such a construction would render the requirement in the former clause perfectly redundant. Upon a proper construction of this section, in addition to the filing with the town clerk, seven days at least before the meeting, of the laying out, Ac., the same must bo read, or particularly made known to the town, at or before the time, that its inhabitants are called upon in their corporate capacity to act thereon.
By § 34, of the same chapter, if any town shall unreasonably refuse or delay, to approve and allow any town way or private way, laid out or altered by the selectmen thereof, and to put the same on record, any person aggrieved by such refusal or delay, Ac., may, within one year thereafter, apply by petition in writing to the County Commissioners. The Commissioners may, unless sufficient cause shall be shown against such application, approve and allow of the way, as laid out or altered by the selectmen, and direct the *302said laying out, or alteration, and acceptance, to be recorded by the clerk of the town.
To entitle the County Commissioners to the appellate jurisdiction exercised by them, it must appear, that the town had the opportunity of knowing fully upon what it was called upon to aet, in its corporate capacity, touching the acceptance of the way in question; and that with such knowledge, they unreasonably refused to approve and allow the town way or private way laid out by the selectmen.
When it is alleged in a petition to the County Commissioners, under which they acted, that the refusal of the town to confirm the doings of the selectmen, was unreasonable, after final judgment,' such allegations duly and necessarily made, are understood to be satisfactorily proved. North Berwick v. County Commissioners of York, 25 Maine, 69. But the general allegation in- the petition, that the inhabitants of the town of Guilford, at a legal town meeting, &c., with an article in the warrant for that purpose, did unreasonably refuse and delay to approve and allow said town way as above described, cannot be sufficient evidence that the town acted upon the laying out or alteration with the boundaries and admeasurements of the same, contained in a report, made to the town for its acceptance by the selectmen thereof. It is not stated in the petition for the approval and allowance of the road, to the Commissioners, that the selectmen’s report of the laying out of the way, &c., was made to the town. And the allegation in the petition, that the town refused to approve and allow said town way, as above described, is not understood that the report was made known to the town at the time of their action upon the question or before, but that the way, which the town refused to approve and allow, was the way which had been described in the previous part of the petition.
The Commissioners’ record, after stating the notice given to parties interested, continues, “ we therefore proceeded with the parties, and viewed the route in said petition named and described, after which view, &c., a hearing of the *303parties and ,tbeir testimony was had, &c., and after a full hearing and mature consideration, we adjudged and do hereby adjudge and determine, to approve and allow the way, in said petition described as laid out by the selectmen, &c., and we the said Commissioners do hereby direct, that the laying out of said road, as named in said petition and the acceptance of the same be duly recorded by the town clerk of said Guilford.”
As neither the petition nor the record contains any direct statement, that the laying out of the town way in question, with the boundaries and admeasurements of the same, was reported to the town; nor any thing from which it can be inferred, that such was the case, they do not exhibit such affirmative facts, as show that a case was presented to the Commissioners, over which they had the appellate jurisdiction, which they assumed to exercise.
The records of the town of Guilford, upon the subject of the road, are not incorporated into the records of the County Commissioners, and cannot, therefore, supply any defect in the latter. The statement, which it is agreed by the parties, that Jos. Kelsey, Esq., would make, that the report signed by the selectmen, containing the laying out of the way, with the boundaries and admeasurements, was filed with the town clerk seven days before the meeting of the town on Sept. 13, 1852, is foreign to the question, which has reference to the record of the County Commissioners alone, and can have no influence in the case.
But if the record of the town and the fact that the selectmen’s report was filed with the town clerk seven days before the meeting of the town, had appeared in the records of the Commissioners, their jurisdiction would not then bo apparent, inasmuch as they do not show, that the report had been made to the town according to the requirements of the statute.
The first and the eleventh errors in the Commissioners records are well assigned, and the

Writ prayed for is granted.